Filed 5/14/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 66







John Karl Ennen, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120408







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for petitioner and appellant; submitted on brief.



Jackson J. Lofgren, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, N.D. 58554, for respondent and appellee; submitted on brief.





















Ennen v. State

No. 20120408



Per Curiam.

[¶1]	
John Ennen appeals from an order denying his application for post-conviction relief.  After an evidentiary hearing, the district court decided Ennen did not receive ineffective assistance of trial counsel in proceedings culminating with this Court’s summary affirmance of his conviction for surreptitious intrusion.  
See
 
State v. Ennen
, 2011 ND 130, ¶ 1, 803 N.W.2d 834.  We conclude the district court did not err in deciding Ennen did not receive ineffective assistance of trial counsel, and we affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner